DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Applicants’ arguments and amendments filed 7/12/2022 are acknowledged.

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 recite wherein the pulverulent covering agent has a particle size however, claim 1 does not recite that the pulverulent covering are particles. Thus, the claim lacks antecedent basis. 
Claim 20 recites wherein the pulverulent covering is only present at an outer edge of the powdered leads with the pulverulent covering however, it is not clear how this is obtained as the method of claim 1 merely recites exposing the shaped leads to a pulverulent covering agent in the chamber to form the leads covered with the pulverulent coating so it is not clear what is meant by outer edge with the recitation of claim 20.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and  7 are rejected under 35 U.S.C. 103 as being unpatentable over Lugert (US Patent 6, 316, 526) in view of Appel et al. (20030068288) and Lorenian et al. (US Patent 2,988,784). 
Lugert (US Patent 6, 316, 526) discloses a simplified method for producing a lead for color pencils, cosmetic pencils and colored chalk with good down stroke behavior involves mixing powdered or granular base materials containing coloring agent with water then extruding the mixed materials to form raw leads which are subsequently heat treated (abstract). Lugert disclose a method for producing a lead for color pencils, cosmetic pencils and chalk comprising a) mixing crushed based materials, having an approximately powdered or granular form and containing thermolabile, polymeric binding agent, inorganic filler materials and a coloring agent with water; b) extruding the resulting raw material mass-water mixture to form raw leads and c) heat treating the raw leads at a binding agent decomposition temperature, until the binding agent is partially decomposed (claim 1). Lugert discloses the raw leads are dried prior to processing step c) to temperature of 30°C to110°C (claims 4-5 and 8). The heat-treated leads are dipped into wax or the fats, waxes, fatty acids and/or emulsifying agents are added to the base materials (claims 16-17). The leads can be dried for approximately 12 hours (Example 1). Waxes such as japan wax (i.e., pulverulent agent)  are used (Example 3) which have a melting point of 110-132°F (43.33-55.55°) as evidenced by PROSPECTOR Japan (Sumac) Wax. The amount used is up to 2 % (claims 16-17). The raw material is extruded into leads (claim 1).
	Lugert does not disclose the shaped leads are exposed to a pulverulent covering agent (i.e., wax)  in the chamber to form powdered leads with the pulverulent covering however, Appel et al. (20030068288) (hereinafter Appel et al.) disclose to improve adhesive strength of the powder, as well as reduce the formation of fissures in the leads during the drying process, small amounts of waxes, fats and oils or emulsifiers are added (para 0006). 
Appel et al. does not necessarily teach a coating however, Lorenian et al. (US Patent 2,988,784) (hereinafter Lorenian et al.) disclose producing pencils (col. 2, lines 75-65) which include a waxy substance (col. 3, lines 5-10). The shaping of the pencil is done by extrusion (col. 3, lines 46-50). The waxy substance can include those such as bee’s wax. These waxy substances become liquid or fluid when heated in dry condition at a temperature not higher than the softening or molding temperature of the thermoplastic resin ingredient so as to form a coating or impregnation on the particulate main ingredient (col. 4, lines 54-75). The waxy substances are liquid when heated and cover and impregnate the individual particles of the main ingredients and if the main ingredients are porous the waxy substances penetrate into the pores of the particles of main ingredients thus making them practically inert and insensitive to moisture and dryness (col. 5, lines 9-20). The presence imparts the composition with a smoother and more agreeable surface and also act as lubricant when articles are shaped under heat (col. 5, lines 30-75). The liquid wax is a covering (col. 5, line 75). The pencil according to FIG. 1 comprises an extruded thermoplastic sheath 1 made, for instance, in accordance with Example 1. and a likewise extruded lead or marking core coalesced with the sheath material and made by extrusion of a thermoplastic material, for instance, according to Example 2 or 3. The sheath has a coating 3 of thermoplastic varnish which may be extruded onto the surface of the sheath simultaneously with the extrusion of sheath and core. An extrusion apparatus for simultaneous production of pencil core, pencil sheath, and coating is described in the copending application (see col. 15, lines 1-22).
Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date  of ordinary skill in the art before the effective filing date of the instant invention expose the shaped leads  to a pulverulent covering agent (i.e., wax)  in the chamber to form powdered leads with the pulverulent covering such that the pulverulent covering coats the lead. One would have been motivated to do so in view of Appel et al. and Lorenian which disclose improving adhesive strength of the powder as well as reducing the formation of fissures in the leads during the drying process where the pulverulent (e.g., wax) is a coating (e.g., covering) on the lead surface. 

6.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lugert (US Patent 6, 316, 526) in view of Appel et al. (20030068288) and Lorenian et al. (US Patent 2,988,784) as applied to claims 1-4 and 7  above, and further in view of Kamen et al. (US Patent 5,360,281). 
	The modified Lugert has been discussed supra and disclosures extrusion process but doesn’t explicitly state an extrusion apparatus however, Kamen et al. (US Patent 5,360,281) disclose making cosmetic pencils wherein extrusion process was carried out by use of conventional screw-type extruder (apparatus) (col. 8, lines, 45-68). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to carry out the extrusion of Lugert with an extrusion apparatus as in Kamen. One would have been motivated to do so because these are conventional apparatus for preforming extrusion process for manufacturing cosmetic pencil. 

7.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lugert (US Patent 6, 316, 526) in view of Appel et al. (20030068288) and Lorenian et al. (US Patent 2,988,784) as applied to claims 1-4 and 7  above, and further in view of Mitchell et al. (US 2016/0152010).
	The modified Lugert has been discussed supra and does not disclose covering the leads with the pulverulent coating with a shrink sleeve however, Mitchell et al. (US 2016/0152010) disclose it is general practice to apply a label to a surface of an item to provide decoration, and/or to display information about the product being sold, such as the content of the item, a trade name or logo. In addition to pressure-sensitive, wet glue and wrap around labels, other labelling technologies are available, for example shrink sleeves. Shrink sleeves may be provided by forming a tube of plastic film, which may be dropped over an item to be labelled and subsequently fed the item through a shrink-tunnel at elevated temperature causing the film to shrink and fit the shape of the item (paras 0002 and 0004). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to cover the leads with a shrink sleeve. One would have been motivated to do so apply a label to provide decoration and/or display information and provide labelling with use of a shrink sleeve as taught by Mitchell et al. 

8.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lugert (US Patent 6, 316, 526) in view of Appel et al. (20030068288) and Lorenian et al. (US Patent 2,988,784) as applied to claims 1-4 and 7  above, and further in view of Mao et al. (US 2015/0315350). 
	The modified Lugert has been discussed supra and does not disclose a corona gun. Mao et al. (US 2015/0315350) disclose cosmetics (para 0067) and disclose powder application methods include use of corona gums (para 0145). These are known methods to distribute the powder (para 0145). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to distribute the powder using a corona gun. One would have been motivated to do so because this is a known method to distribute the powder. 
RESPONSE TO ARGUMENTS
9.	Applicants argue there is nothing in Appel that discloses that the powdered leads are covered with a pulverulent covering on the lead surface. 
	In response, the Examiner respectfully submits that claim 1 clarifies and now requires that the pulverulent is a covering on the lead surface and Lorenian et al. disclose using wax covering where it would be on the surface of the lead as discussed supra. The Examiner notes that should claim 17 be amended into independent claim 1, it would place the application in condition for allowance because Lorenian et al. does not recite that the lead is exposed to the pulverulent when the shaped leads are moist as the reference prefers dry. Claim 1 as currently recited does not require that the leads be wet as they could be dried before exposure to the pulverulent covering (e.g. coating). 

CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615